Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 26, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 of prior U.S. Patent No. 10,615,515. This is a statutory double patenting rejection.

Allowable Subject Matter
Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-12 and 25-28 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 7-12 and 25-28, prior art fails to teach, nor render obvious, “a first low-profile end-fire antenna comprising: a first case; a first ground plane, detachably coupled to the first case, with a lateral axis and a longitudinal axis; a first plurality of radiating elements, sized and shaped to resonate at least a first frequency, the first plurality of radiating elements disposed on the first ground plane parallel to the lateral axis of the first ground plane at a predetermined spacing to cause a direction of maximum radiation from the first antenna that is parallel to the longitudinal axis; and a second low-profile end-fire antenna comprising: a second case; a second ground plane, detachably coupled to the second case, with a lateral axis and a longitudinal axis; a second plurality of radiating elements, sized and shaped to resonate at least a second frequency, the second plurality of radiating elements disposed on the second ground plane parallel to the lateral axis of the second ground plane at a predetermined spacing to cause a direction of maximum radiation from the second antenna that is parallel to the longitudinal axis; and a phase shifter, in communication with the first antenna and second antenna to cause the first plurality of radiating elements and the second plurality of radiating elements to radiate in an alternating out-of-phase pattern," in combination with all of the features recited in the independent claim(s).   
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert Karacsony/Primary Examiner, Art Unit 2845